


Exhibit 10.4
 
NAMED EXECUTIVE OFFICER COMPENSATION


The following table sets forth the current annual base salaries of the Named
Executive Officers1 (the “NEOs”) of Franklin Resources, Inc. (the “Company”) as
of March 31, 2014.


Name and Principal Position
Base Salary
Gregory E. Johnson
Chairman of the Board, Chief Executive Officer and President
$780,132
Kenneth A. Lewis
Executive Vice President and Chief Financial Officer
$525,000
Vijay C. Advani
Executive Vice President - Global Advisory Services
$525,000
Jennifer M. Johnson
Executive Vice President and Chief Operating Officer
$525,000
John M. Lusk
Executive Vice President - Investment Management
$525,000



The Named Executive Officers are also eligible to:


Incentive Compensation


(a)
receive an annual cash incentive award pursuant to the 2014 Key Executive
Incentive Compensation Plan, as amended and restated, and the Company’s Amended
and Restated Annual Incentive Compensation Plan, as amended and restated;



(b)
participate in the Company’s equity incentive program, which currently involves
restricted stock awards and restricted stock unit awards (including awards and
units based on performance), in each case pursuant to the Company’s 2002
Universal Stock Incentive Plan, as amended and restated; and



(c)
receive additional cash or equity payments or awards for special recognition of
significant contributions or for retention purposes.



Benefit Plans and Other Arrangements


(a)
participate in the Company’s broad-based benefit programs generally available to
its salaried employees, including health, disability and life insurance
programs, the Franklin Templeton 401(k) Retirement Plan and the 1998 Employee
Stock Investment Plan, as amended and restated (the “ESIP”); provided that Mr.
G. Johnson and Ms. J. Johnson are not eligible to participate in the ESIP; and



(b)
receive certain perquisites offered by the Company, including club memberships,
and, in certain limited cases, use of the Company’s aircraft for personal use.











                                                            


1    The Named Executive Officers are the Company’s principal executive officer,
principal financial officer, and each of the three most highly compensated
executive officers of the Company for the fiscal year ended September 30, 2013,
as set forth in the Company’s proxy statement for its 2014 annual meeting of
stockholders and who continue to serve the Company in such capacity as of the
date this Exhibit is filed with the Securities and Exchange Commission.


